Pursuit Capital Mgt., LLC v Claridge Assoc., LLC (2016 NY Slip Op 01130)





Pursuit Capital Mgt., LLC v Claridge Assoc., LLC


2016 NY Slip Op 01130


Decided on February 16, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 16, 2016

Mazzarelli, J.P., Friedman, Sweeny, Manzanet-Daniels, JJ.


243 654301/12

[*1]Pursuit Capital Management, LLC, Petitioner,
v Claridge Associates, LLC, et al., Respondents-Appellants. Northeast Capital Management, LLC, Nonparty Respondent.


Harris, O'Brien, St. Laurent & Chaudhry LLP, New York (Andrew St. Laurent of counsel), for appellants.
Cane & Associates LLP, New York (Peter S. Cane of counsel), for respondent.

Order, Supreme Court, New York County (Joan M. Kenney, J.), entered on or about November 19, 2014, which, to the extent appealed from as limited by the briefs, denied respondents-appellants' (respondents') motion to hold nonparty respondent Northeast Capital Management, LLC and related nonparties in contempt, unanimously affirmed, with costs.
The motion court providently exercised its discretion in denying respondents' motion to hold Northeast in contempt of an order entered September 13, 2013, which the motion court had already determined did not apply to Northeast (see e.g. El-Dehdan v El-Dehdan, 26 NY3d 19, 28-29 [2015]; Miller v Icon Group LLC, 107 AD3d 585, 585 [1st Dept 2013]). The motion court, in denying the motion for contempt, did not effectively vacate the September 13, 2013 order.
We have considered respondents' remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 16, 2016
CLERK